 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98Shepherd Tissue, Inc. and United Paperworkers In-ternational Union, AFLŒCIO, CLC and Robert Dodson and Terry Whittier. Cases 26ŒCAŒ17062, 26ŒCAŒ17143, 26ŒCAŒ17191, and 26ŒRCŒ7710 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On August 1, 1997, Administrative Law Judge Law-rence W. Cullen issued the attached decision. The Re-spondent and the Charging Party filed exceptions and supporting briefs, and the Respondent filed a brief in response to the Charging Party™s exceptions. The National Labor Relations Board has delegated its authority in this case to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified below and to adopt the recommended Order. We adopt the judge™s findings that the Respondent vio-lated Section 8(a)(1) of the Act by polling and interrogat-ing employees concerning their union sympathies during the course of the Union™s organizing campaign, and that it violated Section 8(a)(3) and (1) by discharging, and subsequently suspending, employee Terry Whittier, and by issuing a disciplinary warning to union election ob-server Robert Wayne Dodson. 1. In affirming the violation found as to the warning to Dodson, we agree with the judge™s rejection of the Re-spondent™s assertion that testimonial evidence establishes that the warning was in accordance with the Respon-dent™s policy of automatically issuing written discipli-nary warnings in cases of failure to wear safety glasses while operating moving machinery, and that its treatment of Dodson was no different from its treatment of any other violator of that particular rule.  On the contrary, we find that the record demonstrates that the Respondent did not follow a policy of stringent enforcement of work-place safety rules.  For example, the evidence clearly shows that the Respondent was aware of employee Randy Dickerson™s starting up a paper machine while oiler Willie Simer was inside it, and of employee Russell Kirkwood™s lowering a paper machine™s cage while Dickerson was working beneath it. In neither of these instances, where the prospect of severe injury was mani-fest, was any disciplinary measure imposed, nor does the evidence establish that it was even considered.  Although a respondent witness testified that Respondent automati-cally enforced a safety glasses rule, this assertion is cor-roborated neither by a written policy nor by evidence of prior actual enforcement of such a rule.                                                            1 No exceptions were filed to the judge™s sustaining of Employer™s Objections 1, 3, and 14 in Case 26ŒRCŒ7710.  A second election was held on September 25 and 26, 1997.  On August 26, 1998, the Board overruled the Employer™s objections to the second election and certified the Union.  326 NLRB No. 38 (1998). 2 The Respondent and the Charging Party have excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. In affirming the judge™s credibility resolutions, however, we disavow the judge™s statement that employee Willie Simer had no motivation for lying. 2.  We adopt the judge™s recommended dismissal of complaint allegations relating to the Respondent™s dis-charge of employee Tim Black Ray for threatening Wil-lie Simer that he would start up machinery with Simer inside unless Simer removed his ﬁVote NOﬂ button, and the discharge of employee Robert Wayne Dodson for presenting hangman™s nooses to coworker Russell Kirk-wood.  In adopting these dismissals, however, we dis-avow the judge™s findings that the General Counsel failed to establish prima facie cases of discrimination.  Rather, we may infer from the credited evidence of the Respon-dent™s knowledge of Ray™s and Dodson™s open and out-spoken support of the Union and its unlawful polling and interrogation of its employees, that the Respondent™s animus against Ray™s and Dodson™s prounion activities was a motivating factor in their discharges.  The burden therefore shifted to the Respondent to establish that these employees would have been terminated for their miscon-duct in any event.  We find, however, that the Respon-dent has met this burden. We accordingly affirm the judge™s dismissal of these allegations.  Thus, we find that the Respondent has established by a preponderance of the evidence that, even in the absence of their union ac-tivities, it would have terminated Ray because of Ray™s threat to Simer™s physical safety, and it would have ter-minated Dodson because he gave a black coworker a hangman™s noose.  That act, a graphic reminder of racial lynchings (in the South where the instant facility is lo-cated), would tend to inflame racial tensions among the predominantly minority work force. Contrary to our dissenting colleague, we adopt and rely on the judge™s findings that the Respondent had pre-viously manifested a serious awareness and genuine con-cern about conduct that might inflame racial tensions, and that it had taken action on prior occasions to avert such tensions by painting over racial writings on the rest-room walls. Our dissenting colleague suggests that the Respondent previously tolerated Dodson™s conduct of making and keeping nooses at his work station.  The record shows only that Supervisor Faye Bradshaw observed such nooses and did not pay much attention to them.  How-ever, in the instant case, a comanager informed Area Manager Jack Besaw of the racial significance of the conduct. Besaw then realized the offensiveness of the conduct as it would appear to employee Kirkwood.  Given the already charged atmosphere between Dodson and Kirkwood, we think that the Respondent acted rea-327 NLRB No. 28  SHEPHERD TISSUE, INC. 99sonably in discharging Dodson for that conduct.  The 
prior permissiveness displayed by Supervisor Bradshaw, 
outside of a hostile context, does not warrant a contrary 
result. 
The dissent seeks further support for finding a viola-
tion in that the Respondent discharged Dodson rather 

then attempting to ﬁcontrolﬂ Dodson™s conduct, e.g., re-

quiring the removal of the nooses.  We do not agree.  
There is no evidence that 
the Respondent followed a sys-
tem of progressive discipline.  In such circumstances, 
given Dodson™s serious misconduct and its potential 
negative impact on the Respondent™s work force, we see 
no basis for questioning the quantum of the Respondent™s 
lawfully imposed discipline. 
Finally, unlike our colleague, we see no disparity in 
the Respondent™s failure to discipline employee Kirk-

wood.  Kirkwood allegedly committed a safety infrac-
tion.  Because he (and others) were not disciplined for a 
safety violation, and Dodson was disciplined for such a 
violation, we found disparate 
treatment and a violation.  
In so finding, we noted that the Respondent did not fol-
low a policy of stringent enforcement of safety viola-
tions.  The Respondent did, however, show a genuine 
concern about conduct that mi
ght inflame racial tensions 
and had acted to avert such tensions in the past.  In these 
circumstances, the nondisci
pline of Kirkwood for a 
safety violation does not give rise to the inference that 
the Respondent treated Dodson 
disparately by disciplin-
ing him for conduct which could inflame racial tensions. 
For these reasons, we affirm
 the judge™s dismissal of 
these 8(a)(3) and (1) complaint allegations. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Sh
epherd Tissue, Inc.,  Mem- 
phis, Tennessee, its officers, agents, successors, and assigns, 
shall take the action set forth in the judge™s recommended 
Order. 
 MEMBER FOX, dissenting in part. 
I agree with my colleagues,
 for the reasons given by 
them, that the Respondent™s unlawful polling and inter-
rogation of employees violated Section 8(a)(1), and that 
its written disciplinary warning to known union adherent, 
Robert Wayne Dodson, and its discharge of known union 
adherent, Terry Whittier, violated Section 8(a)(3) and 
(1).
1  I dissent, however, from their dismissal of the 
8(a)(3) and (1) complaint allegation relating to the termi-
nation of Robert Wayne Dodson. 
According to the administrative law judge, the No-
vember 20 incident that triggered Dodson™s discharge 

that same day began as a shouting match between co-
workers Dodson and Russell Kirkwood: Dodson yelling 
                                                          
 1 I also agree with my colleagues as
 to their dismissal of the 8(a)(3) 
and (1) allegations regarding the di
scharge of employee Tim Black Ray 
as a result of his threat to employee Willie Simer. 
for Kirkwood to stop lowering the paper machine™s cage 
after Dodson observed employee Randy Dickerson inside 
the machine, an immediatel
y dangerous situation; and 
Kirkwood shouting at Dodson for constantly yelling at 
Kirkwood.  Thereafter, while Dodson and Kirkwood 
were relating their respective versions of that incident in 
the office of Area Manager Jack Besaw, Kirkwood inter-

jected that Dodson, on two 
prior occasions in June and 
September, had exhibited hangman™s nooses to Kirk-
wood and that this had offended Kirkwood.  Approxi-
mately 1 hour later, Besaw, af
ter meeting separately with 
Kirkwood and being informed by another manager of the 

significance of the hangman™s noose as a symbol of ra-
cial lynchings, told Dodson 
that the Respondent ﬁcan™t 
put up with that here.  We™re going to have to terminate 
you [Mr. Dodson] for intimidating another employee.ﬂ 
I certainly do not disagree that an employer could be 
legitimately concerned on learning that an employee had 

been displaying hangman™s nooses in the workplace and 
had given one to a black fellow employee.  However, 
given the General Counsel™s initial showing that anti-
union considerations were a motivating factor in the Re-
spondent™s decision to discipline Dodson, the issue is 
whether the Respondent would have taken the same dis-
ciplinary action against Dodson
 even absent such consid-
erations.  In my view the Respondent has not established, 
by a preponderance of the evidence, that it would have. 
It is undisputed that at the time of his termination, 
Dodson was regarded by management as a good and 

highly experienced worker, w
ith a clean disciplinary re-cord except for the unlawful disciplinary warning issued 
the day after the election, as noted above.  Uncontra-
dicted record evidence show
s that Dodson had openly 
made and kept such nooses at his workstation in the past, 

and his supervisor, Faye Bradshaw, admitted she had 
known of this but had not paid much attention to them.  
Area Manager Besaw did not even think they had any 
racial significance until inform
ed by another manager.  
Certainly when Besaw was informed of this significance 
and, in particular, of their offensiveness to employee 
Kirkwood, he had every reason to demand that Dodson 
remove them from the plant 
and refrain from ever dis-playing them in the future.  But up until then Dodson had 

never been put on notice that his display of the nooses 
was a dischargeable offense, nor did Area Manager Be-
saw have any reason to believe that he had.  In the ab-
sence of any prior effort to control Dodson™s conduct in 
this regard, I find that the Respondent™s summary dis-
missal of him for such conduct would not have occurred 
in the absence of the Respondent™s hostility to his out-
spoken support for the Union.  The inference of unlawful 
motivation is also supported by the Respondent™s failure 
to impose any penalty at all on Kirkwood in connection 
with the November 20 incident, even though it had evi-
dence that he had committed a safety infraction that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100could have resulted in serious injury to fellow employee 
Dickerson. 
In sum, I would find that the termination of Dodson 
violated Section 8(a)(3) and (1) of the Act, and I would 
order his reinstatement with backpay. 
 Jack L. Berger, Esq., 
for the General Counsel.
 James L. Matte, Esq. (Crenshaw & Johnson), 
of Atlanta, Geor-
gia, for the Respondent. 
Lynn Agee, Esq., 
of Nashville, Tennessee, for the Charging 
Party, United Paperworkers In
ternational Union, AFLŒCIO, 
CLC. DECISION STATEMENT OF THE CASE 
LAWRENCE W. CULLEN, Administrative Law Judge
. These consolidated cases were 
heard before me on August 19, 
20, and 21, 1996, pursuant to a consolidated complaint consoli-
dated with objections to an election pursuant to the Order of the 
National Labor Relations Board (the Board).  The consolidated 
complaint was filed by the Acting Regional Director for Region 
26 of the Board on March 25, 1996, alleging violations of Sec-
tion 8(a)(1) and (3) of the Nati
onal Labor Relations Act (the 
Act).  The complaint in Case 26ŒCAŒ17062 is based on a 

charge filed by the United Pape
rworkers International Union, AFLŒCIO, CLC (the Charging Party or the Union) on Septem-
ber 29, 1995.  The charge in Case 26ŒCAŒ17143 was filed by 
Robert Dodson, an individual
, on November 20, 1995, with a 
second amended charge filed in that case by Dodson on March 
22, 1996.  The charge in Case 26ŒCAŒ17191 was filed by 
Terry Whittier, an individual, on December 13, 1995.  The 
complaint as amended at the he
aring, alleges that Respondent 
Shepherd Tissue, Inc. (the Re
spondent or the Employer) com-
mitted violations of Section 8(a)(1) and (3) of the National 
Labor Relations Act.  Respondent has by its answer filed on 
April 8, 1996, denied the commission of any violations of the 
Act.  The Acting Regional Director for Region 26 has consoli-

dated Case 26ŒRCŒ7710 with these complaint cases for hearing 
on the Employer™s Obj
ections 1, 3, 10, 11, 14, 15, 16, 19, and 
20 to an election by secret ballot conducted by the Board on 

October 26, 1995, among employees of the Employer in the 
following appropriate unit: 
 All production and maintenanc
e employees including ship-
ping and warehouse employees 
employed by Shepherd Tis-
sue, Inc., at its Memphis, Tennessee facility, excluding all of-

fice clerical employees, professional and technical employees, 
guards, team managers and supervisors as defined in the Act. 
 On the entire record in this proceeding, including my obser-
vations of the witnesses who tes
tified here and after considering 
the parties™ positions at the hear
ing and their briefs, I make the 
following FINDINGS OF FACT  
I. JURISDICTION A. The Business of Respondent 
The complaint alleges, Respondent admits, and I find that 
Respondent was and has been at 
all times material, a corpora-
tion, with an office and place 
of business in Memphis, Tennes-
see, where it has been engaged in the manufacture of paper 

products, that during the 12-month period ending February 26, 
1996, Respondent in conducting its
 business operations sold 
and shipped from its facility go
ods valued in excess of $50,000 
directly to points located outside the State of Tennessee and 
purchased and received at its fa
cility goods valued in excess of 
$50,000 directly from points locate
d outside the State of Ten-
nessee, and that Respondent has 
been an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
B. The Labor Organization The complaint alleges, Respondent
 admits, and I find that at 
all times material the Union has been a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
1 A. The Alleged Interrogation and Illegal Polling 
Respondent bought the assets of Kimberly-Clark in Septem-
ber 1994, and started up producti
on of some of the paper prod-ucts in August and September 1994 and by the fall of 1995 had 
approximately 375 employees many
 of whom had been former 
employees of Kimberly-Clark and members of the Union.  An 
election campaign was initiated by certain of the employees and 
the Union in early 1995 with a 
stipulated election conducted on 
October 27, 1995.  During this election period the Respondent 
held mandatory meetings with its employees.  According to the 
unrebutted testimony of employ
ee Robert Dodson, employees 
were told they would be subject to a 3-day suspension if they 
did not attend the meeting and would be subject to discharge if 
they failed to attend a meeting 
on a second occasion.  At these 
meetings Plant Manager Roy Gu
enin was the chief spokesman 
for the Company and talked about production and various prob-
lems in the plant.  He also spoke against the Union urging the 
employees to vote no at the upcoming representation election.  
Guenin is no longer employed 
by Respondent and is employed 
at a nearby plant but was not called to testify in this proceeding.  
According to the unrebutted testimony of employee Robert 
Dodson, which I credit, Guenin called the union representatives 
ﬁcock roachesﬂ and ﬁthugsﬂ and ﬁs
lime.ﬂ  At th
ese meetings, supervisors were also presen
t, and there were VOTE NO but-
tons displayed on a deck or ta
ble in the meeting room which 
Guenin urged the employees to take and wear.  According to 

the unrebutted testimony of D
odson and employee Terry Whit-
tier, which I credit, Guenin  and the supervisors attending the 
meeting were able to note who did or did not take a union but-
ton. Analysis
 The complaint alleges that these mandatory meetings held to 
campaign against the Union were utilized to illegally interro-
gate and poll its employees by encouraging them to take a 
VOTE NO button under circumstances wherein they could be 

readily observed by members of
 management and supervisors 
to ascertain whether or not they took a VOTE NO button.  I 

find that this allegation has b
een proven by the unrebutted tes-
timony of employees  Dodson and Whittier as set out above.  

As the General Counsel contends, the urging by the highest 
official in the plant that the employees take the VOTE NO but-
tons in circumstances wherein they could be readily observed 
by Respondent™s management was 
violative of Section 8(a)(1) 
of the Act as the Board has found in similar cases, 
Gonzales Packing Co., 304 NLRB 805, 815 (1991); 
Catalina Yachts,
 250                                                           
 1 The following includes a composite of the credited testimony of the 
witnesses at the hearing.  All da
tes are in 1995 unless otherwise noted. 
 SHEPHERD TISSUE, INC. 101NLRB 283, 288 (1980); and 
Black Dot, Inc.,
 239 NLRB 929 
(1978). B. The Alleged Interrogation of
 an Employee by Supervisor 
Faye Bradshaw The complaint alleges that Faye Bradshaw requested an em-
ployee to wear a VOTE NO button 
in early October 1995.  At 
the hearing unit employee Randy Dickerson, a line leader on 
the number 2 paper machine, testified that in October, his su-
pervisor, Faye Bradshaw, approached him and asked if he 
ﬁwould like to wear a VOTE NO buttonﬂ and he told her no.  
He testified that she encouraged him to wear one but ﬁdid not 
push it.ﬂ  Bradshaw denied having asked him or any other em-
ployee to wear a VOTE NO button but testified that various 
employees had asked her 
for the VOTE NO buttons. 
Analysis 
I credit Dickerson™s testimony in this regard.  Dickerson was 
specific in his testimony and remains a current employee there 
as of the date of this hearing.  I thus find that Respondent vio-lated Section 8(a)(1) of the Act by Bradshaw™s unlawful inter-
rogation of Dickerson by asking him to wear the button which 
request had the obvious effect of
 inquiring into his sentiments 
regarding the Union. 
C. The Discharge of Tim Black Ray 
Tim Black Ray was a leading advocate of the Union.  He tes-
tified that the union campaign started in January 1995 and he 

met with union officials and di
stributed union authorization 
cards and ﬁsigned up at least 50 
employees.ﬂ  He also took one 
of the employer™s VOTE NO buttons and put a piece of tape 
with the word ﬁYESﬂ over the ﬁNOﬂ portion of the button and 
wore it in the plant and was observed by Team Coordinator 
Louis Storey and his supervisor, 
Debbie Farmer, wearing it.  He 
testified he told Farmer that he supported the Union because the 
Respondent was firing the former Kimberly-Clark employees 
who had been hired by Respond
ent.  As noted above Respon-dent had bought the assets of Kimberly-Clark and hired a cer-
tain number of former Kimberly-Clark employees.  These em-

ployees had been represented by the Union at Kimberly-Clark 
and Ray had been a union steward th
ere.  He had also discussed 
the Union with Minnie Nolan, w
ho was in the personnel office 
and had been overheard by De
partment Manager Ken Downing 
discussing the Union in the breakroom.  Ray was initially em-
ployed by Respondent as a third hand on the number one tissue 
machine in September 1994 and was promoted to the position 
of back tender in February 1995.  I credit the foregoing testi-
mony of Ray.  The paper machine is a large machine approxi-
mately 100 feet in length and 20
 feet wide and is manned by 
four operators, two on the pulp machine (A and B) and two on 
the rewinder machine who operate as a team under the supervi-
sion of a team manager.  Ray wa
s a B operator.  In order to 
function properly the machine must be oiled and certain of the 
working parts lubricated at regu
lar intervals and as otherwise 
required.  In order to oil the machine properly it is necessary for 

the oiler to enter certain parts of the paper machine which must 
be stopped at the time he does th
is or serious harm or death 
could occur if the machine were to be turned on while the oiler 

was inside the machine. 
Ray testified that on one oc
casion on Tuesday, September 
19, 1995, there were two new 
employees on the rewinder por-
tion of the paper machine and he went up to the third hand (one 

of these two new employees) a
nd observed that the machine 
was not threading as it should have been and he yelled at the 
third hand to start the machine 
which he did.  The emergency 
light bulb was out and Gerald Rainey, the A operator, cut the 
machine off as Rainey had forgotten that the oiler was in the 
machine.  Ray then saw the oiler walk out of the machine and 
the oiler did not seem upset.  He
 and Rainey, apologized to the 
oiler.  He asked the oiler if 
he wanted to get the emergency 

light fixed and the oiler said he was going to start carrying a 
lockout (a tag used to lock out
 the machine while it is being 
serviced) with him.  He subsequently learned that the oiler was 
Willie Simer.  He testified further that he saw Simer the follow-
ing Thursday (September 21, 1995) when he and Gerald Rainey 
were standing by the rewinder portion of the machine.  He sug-
gested to the oiler that they call an electrician to fix the emer-
gency light bulb and Simer said, no.  Ray observed that Simer 
was wearing a VOTE NO button and asked him about it.  Simer said that he had a prior bad expe
rience with a union.  Ray testi-
fied he told him that we (the Un
ion) were ﬁgoing to take care of 
people.ﬂ  Simer said he would lo
ok for another job if the Union 
came in.  Ray told him he would have to get another job be-
cause the Union was coming in. 
Ray testified he worked the next
 day (Friday) and came in on 
Saturday and Sunday (his days off) to train some new employ-
ees and was off work Monday. Ray testified that when he re-
turned to work on the following Tuesday, he was called into the 
office to meet with Departme
nt Manager Ken Downing and 
Personnel Manager Beverly Bierce 
who told him he had been 
accused of making a physical threat against an employee.  He 
asked Bierce who had accused him of making the threat and she 
would not tell him.  He was su
spended indefinitely and sent 
home.  On Wednesday he was 
called to attend a meeting on 
Thursday morning at the plant for a meeting with Bierce and 
Downing.  Bierce told him the oiler had filed the complaint.  
He told Bierce that Gerald Rainey had started the machine up 
and it was purely an accident.  La
ter that day he was called by 
Downing who told him he had been terminated.  On cross-
examination he denied having to
ld Simer to take off the VOTE 
NO button or he would turn the m
achine on.  He testified that 
Downing knew of his prounion sympathies as did Bradshaw 
from hearing prior conversations in which he was engaged. 
Gerald Rainey testified he was a machine operator on the 
number 1 paper machine and worked with Tim Ray and with 
two other operators on the number 
1 paper machine.  After he 
learned of Ray™s discharge he talked to Downing and told him 
Ray was a good worker and that 
he had not heard the alleged 
threat by Ray.  He testified he told Downing that in the incident 

prior to the alleged threat he, himself, had pulled the stop but-
ton and then saw the oiler and stopped the machine and that 
Ray had not started the machine but rather he had done so and 
that when the oiler came out they both apologized to him.  He 
testified that the oiler should ha
ve locked out the machine and 
that there was no lockout tag on the machine at the time.  He 

testified that Ray had wo
rn a ﬁVote Yesﬂ button. 
Willie Simer, an oiler employed by Respondent, testified that 
on some of the large paper machines he is required to go inside 
the machine in order to oil and lubricate certain parts thereof.  
He testified that he always lets the operator or their assistant 
know that he is going into the mach
ine.  He hits the ﬁkillﬂ but-
ton to turn the machine off and after he is finished he turns off 

the ﬁkillﬂ button and tells the operator.  This is the normal pro-
cedure he follows with paper m
achine number 1 as it has bear-ings on the back of the machine and the machine must be 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102stopped before he can oil it and he
 then tells the operators after 
he is finished and he has turned off the ﬁkillﬂ button. 
Simer testified further that 
around September 18, 1995, he 
was coming out of paper machine number 1 and it started.  He 
saw Ray and said (sarcastically) ﬁI appreciate your starting the 
machine.ﬂ  Ray apologized to him after he said this.  At the 
time he did not know Ray™s name
.  No other employee came up 
and stated they had started the machine.  He does not recall 

whether he was wearing a ﬁVOTE NOﬂ button.  He testified 
that the person inside the machine is helpless if someone turns 
on the machine while the person is
 in there.  Subsequently on 
another occasion when he was oiling the machine a few days 
later in September 1995, he came out of the machine after oil-
ing it and Ray was there as he 
came out.  On this occasion Si-
mer was wearing a ﬁVOTE NOﬂ button and Ray told him to 
ﬁtake that shit (the VOTE NO button) off or the machine could 
be turned on while I was in there.ﬂ  He testified he considered 
this a threat.  Ray told him the Union was coming into the plant 
no matter what Simer or anybody 
else said.  He reported this 
incident to his supervisor, Bill Dunahue, who along with others 
brought some photos of employees for him to look at and he 
picked Ray out of the photos 
although he did not know Ray by 
name.  He identified Ray by sight when Ray came back to work 

one afternoon 2 or 3 days™ later.  At the hearing he identified 
Union Exhibit 6 which is his stat
ement that he gave to Person-
nel Manager Beverly Bierce.  In
 that statement he quotes Ray 
as having said he may not turn the machine off the next time 
that Simer wanted to oil it.  The General Counsel and the 
Charging Party argue that this 
supports the conclusion that at 
most Ray had only said he woul
d not turn it off before Simer 
went in it.  Dunahue testified that Simer told him that Ray had 
threatened to turn the machine on while Simer was in it if Si-
mer did not remove the VOTE NO button.  Kenneth Downing, 
who was then an area manager, testified that he met with his 

team managers in September 1995, shortly before Ray™s termi-
nation and told them to report to him any threats made by or 
against any employees as there were reports of threats having 
been made.  One of his team 
managers, Bill Dunahue, asked to 
speak to him after the meeting and told him that his oiler, Wil-
lie Simer, reported that he had been threatened by an operator.  
He then met with Dunahue and Simer and Simer told him that 
an operator had threatened to start the paper machine while 
Simer was in there if Simer 
did not remove his ﬁVOTE NOﬂ 
button.  He told Simer to identify the operator and Simer 
pointed out Ray.  Downing then talked to the human resources 
department and they confronted Ray on the following Wednes-
day and Ray denied it.  Simer to
ld him there were other people 
present at the time of the incident but they were not close 

enough to hear the comment by Ray.  On Friday evening the 
decision was made to terminate Ray by Plant Manager Roy 
Guenin, Human Resources Representative, Beverly Bierce, and 
himself and Bierce telephoned Ray to notify him of the termi-
nation.  The termination of Ray occurred on September 27, 
1995.  The reason listed on Ray™s termination was a property 
rule of Respondent™s regarding the sabotage of Respondent™s or 
an employees™ property. 
Analysis 
I find the General Counsel has fa
iled to establish a prima fa-cie case of a violation of the 
Act by Respondent™s discharge of 
Ray.  I credit Ray™s unrebutted 
testimony that he was the lead-
ing union advocate having initially contacted the Union in early 
1995, and having personally obt
ained 50 union authorization 
cards from his fellow unit employees, having worn a ﬁVOTE 
NOﬂ button with ﬁYESﬂ taped over the ﬁNOﬂ and having dis-cussed his union support with supervisors and I find the Gen-
eral Counsel has established Respondent™s animus against the 
Union by the statements made by Plant Manager Guenin.  I 
find, however, that the General Counsel has failed to establish 
that Respondent™s discharge of 
Ray was discriminatory.  Here 
there is no evidence whatsoever that the incident between Ray 

and Simer was in any way contrived by Respondent™s manage-
ment.  By both Ray™s and Sime
r™s accounts the two men did not 
know each other having only seen each other on a few occa-

sions.  My review of Simer™s te
stimony convinces me that he 
was telling the truth when he testified that Ray told him that if 
he did not remove the ﬁVOTE NOﬂ 
button that the next time he 
went into the machine, it might be started up.  Both the General 
Counsel and the Charging Party™s counsel engaged in rigorous 
cross-examination of Simer and I find that Simer was steadfast, 
positive, and truthful in his testimony.  There was no motiva-
tion for Simer to lie in this instance.  Furthermore there was no 
evidence that either Simer or Downing jumped to any hasty 
conclusions in assessing Ray™s c
onduct.  Rather Simer initially 
identified Ray from a photograph but wanted to wait until Ray 
came back on duty a few days later to personally observe him 
and Downing also insisted on this.  It is undisputed that the 
paper machine can be a dangerous
 instrumentality and that it 
can be life threatening.  I do not credit Ray™s sanitized version 
of what happened on the day in question but believe Simer™s 
testimony concerning the threat issued to him which he did not 
take lightly as he reported it to
 his immediate supervisor who 
subsequently reported it to Downing who reviewed it with other 

management representatives.  I 
also do not find determinative the testimony of Rainey that he did not hear the threat.  Admit-

tedly the machines are noisy and of considerable size and Simer 
testified that Ray and he we
re the only employees present 
within hearing distance at the time the threat was made.  I thus 
conclude that Respondent™s action in discharging Ray for the 
issuance of the threat to Simmer was a legitimate response to a 
serious matter that could not be ignored given Ray™s ability to 
carry out his threat as an operator of this machinery into which 

Simer was required to enter to 
do his job.  I do not find Re-
spondent™s listing of a property
 rule against sabotage as a rea-
son for the discharge to be determinative.  I accordingly find 
that the General Counsel has fa
iled to establish a prima facie 
case of a violation of the Act by Respondent™s discharge of 
Ray.  Assuming arguendo that a 
prima facie case was estab-
lished, I find it has been rebutted by the preponderance of the 
evidence.  
Wright Line
, 251 NLRB 1083 (1980); I accordingly 
shall recommend the dismissal of this allegation. 
D. The Warning,  Suspension,  and  Discharge of Robert  
Wayne Dodson Robert Wayne Dodson commen
ced his employment with 
Respondent in the fall of 1994, when Respondent reopened the 
plant it had purchased from Kimberly-Clark.  Dodson was a 
union steward while employed at
 Kimberly-Clark and he be-
came a union supporter in the orga
nizing campaign in the fall of 1995, soliciting union author
ization cards and advocating 
union support among his fellow employees in the breakroom.  
He testified that at mandatory 
meetings held by the Respondent 
to discuss the upcoming electi
on, that Plant Manager Roy 
Guenin spoke against the Union and referred to the union or-
 SHEPHERD TISSUE, INC. 103ganizers as ﬁcockroaches,ﬂ ﬁt
hugs,ﬂ and ﬁslime.ﬂ  At one of 
these meetings Dodson stood up 
and spoke in support of the 
Union.  I credit Dodson™s testimony in this regard which was 
unrebutted as Guenin was not called to testify.  Dodson was an 
observer at the election on October 26, 1995.  On the day fol-
lowing the election Area Manager Kenneth Downing reported 
to Dodson™s supervisor, Faye Bradshaw, that Dodson had not 
worn safety glasses while Do
dson moved a forklift truck.  
Bradshaw then issued Dodson a written warning which she 

presented him with and she refused to rescind it when Dodson 
told her of the circumstances. D
odson testified that he had only 
moved the forklift truck a few feet to clean out the area under-

neath it in his department, and that he told Bradshaw this. 
Dodson, who is white, was employed as a B operator (also 
known as a backtender) on the pape
r machine.  The lead opera-
tor or A operator on this machin
e which is operated by four 
employees was Randy Dickerson, also white, and a longtime 
fellow employee at Kimberly-Cla
rk and friend of Dodson.  
Dickerson served as the secretary of the Union at Kimberly-

Clark.  The other two operato
rs were Russell Kirkwood and 
James Baker, both of whom we
re black.  Kirkwood and Baker 
were relatively new employees in the papermill business. 
According to Dodson on November 20, 1995, Dickerson was 
on his knees under the paper presses working on the machine 
and Kirkwood who was unaware that Dickerson was there, 
pushed the start button ﬁpulling the cage downﬂ onto Dicker-
son.  Dodson yelled at Kirkw
ood, ﬁWhoa, whoa, can™t you seeﬂ 
or ﬁstopﬂ and grabbed the heavy cage to prevent it from coming 

down on Dickerson.  He also yelled to Kirkwood, ﬁMan, can™t 
you see?  Can™t you hear?  Like you could™ve killed this man.ﬂ  
Kirkwood became angry and replied, ﬁYou can™t holler at me.ﬂ  
It is undisputed that the paper ma
chines are large and noisy.  At 
this point Dodson decided to take this matter up with 
supervision and he and Kirkwood went to the office of 
Supervisor Jack Besaw and both he and Kirkwood commenced 
to tell Besaw their version of events.  Kirkwood was 
complaining about Dodson™s frequent yelling at him and during 
this conversation in the office Ki
rkwood also said, according to 
the testimony of Dodson, ﬁWell Mr. Dodson has done some-
thing I don™t like.  Mr. Dodson tied a hangman™s noose out 
there on the floor one day, and as a black man, I™m intimidated 
by it.ﬂ  Besaw asked Dodson if
 he had done this and Dodson 
said, ﬁYes sir, I have tied a hangman™s noose.ﬂ  Dodson testi-
fied he told Besaw that he had tied this knot a couple months 
prior thereto, and he did this as a hobby and used them at work.  
Besaw then talked to Kirkwood se
parately and then to Dodson 
and told Dodson in the presence of Supervisor Faye Bradshaw, 

ﬁI™ve been around stuff like this before and we can™t put up 
with it out here.ﬂ  At that point Bradshaw said, ﬁWe™re going to 
have to terminate you, Mr. Dodson for intimidating another 
employee.ﬂ  At that point Dodson was terminated. 
The General Counsel called Area Manager Besaw as an ad-
verse witness.  Besaw testified that Dodson admitted he had 
made hangman™s nooses and give
n them to black employees 
saying, ﬁYes, so what.ﬂ  Besaw testified there were concerns in 
the plant about racial tension as there had been racial writings 
on the rest room walls.  The employee complement is 80-
percent black and 20-percent white
.  Besaw testified he spoke with Human Resources Representative Beverly Bierce and 
Dodson™s immediate Supervisor Faye Bradshaw regarding the 
nooses.  He testified that he wa
s informed by them that the 
nooses had racial imp
lications as symbols of the lynching of 
blacks in the South.  Besaw testif
ied that he, himself, was from 
the North and did not immediatel
y recognize the symbolic im-
plications of the hangman™s noose.  Bradshaw denied having 
told this to Besaw.  When called to the stand in Respondent™s 
case Besaw testified it may have been Bierce who had told him 

of the symbolism of the noose.  According to Besaw his inves-
tigation of the matter took an hour and a half after which he decided to discharge Dodson because of the racial implications 
of the Act.  Beverly Bierce did 
not testify.  Bradshaw acknowl-
edged on the stand that she had not had any prior problems with 
Dodson and had not paid much 
attention to the hangman™s 
noose.  Dickerson testified that on learning of Dodson™s dis-
charge he went to the office 
and told Besaw of the incident 
wherein Dodson had stepped in to prevent the cage from com-

ing down on Dickerson after Kirkwood began pulling down the 
cage while Dickerson was down in front of the rewinder check-
ing out the sliter holders.  Dodson had yelled, ﬁCan™t you see 
that man under there?  And he kept coming with it.  And Bob 

said, ‚Hold it, can™t you see that man under there?™  That™s 
when Russell [Kirkwood] run and jumped in Bob™s face, about 
four inches from his face, and said, I™m  tired of you hollering 
at me,ﬂ  He testified that Dods
on held back his hands and said 
let™s go to the office and they did.  Dickerson went to Besaw 

after learning that Dodson was be
ing discharged and told Be-
saw he had worked with Dodson at both the Respondent and 

Kimberly-Clark and had never seen Dodson threaten anyone. 
The General Counsel presente
d a black employee, Percy 
Chalmers, who testified he had observed the noose and never 
felt threatened by it and had never been threatened by Dodson.  
Kirkwood testified that Dodson had given him nooses on two occasions and on one of the occasions had told him to give it to 
black employee Percy Chalmers. Kirkwood cut it up with his 
knife on one occasion. On November 24, 1995, Kirkwood 
wrote a note to the attention of Besaw stating that Dodson had 
given him a hangman™s noose on 
two occasions. The note states 
that ﬁon or about the last week of June, Robert Dodson cut a piece of rope about 2-feet long a
nd 1/4 inch diameter and tied it into a hangman™s noose with 10 to 12 wraps around the loop 

and gave it to me, grinned and 
walked away.  The second time 
the same thing happened around the second week in September.  
Robert didn™t say anything when he gave me the nooses but to 
me it only symbolized lynching of
 blacks.ﬂ  James Baker also 
testified that he was deeply hurt by his observance of the 
hangman™s nooses kept on th
e machinery by Dodson. 
Analysis 
I find the General Counsel has 
established a prima facie case 
of a violation of the Act by re
ason of the issuance of a written 
warning to Dodson the day following the election for driving a 
forklift truck a few feet without wearing safety glasses in order 
to clean the area underneath it.  I base this on Respondent™s 
knowledge that Dodson was a uni
on observer at the election 
and a union supporter which I find has been established as 

Dodson was a union steward at Ki
mberly-Clark, solicited union 
cards and spoke up on behalf of the Union at a captive em-
ployee antiunion meeting held by Respondent.  I find that the 
issuance of the written warning was an overreaction to a minor 
technical violation and Respondent
 has not shown that employ-
ees were issued written warnings for this in the past.  I thus find 
Respondent violated Section 8(a)(1
) of the Act by the issuance 
of the written warning to Dodson.  Knowledge of Dodson™s 

active support of the Union has been established as has anti-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104union animus on the part of the Respondent and the timing of 
this incident the day following the election as well as the ad-
verse action taken against Dodson 
all combine to establish a  
prima facie case of a violation of
 Section 8(a)(3) and (1) of the 
Act and I find that Respondent has failed to rebut it by the pre-
ponderance of the evidence.
  Wright Line, supra. I find the General Counsel has fa
iled to establish a prima fa-cie case of discrimination by 
reason of Respondent™s discharge 
of Dodson for exhibiting a ha
ngman™s noose to employee 
Kirkwood.  I have examined all of the testimony and arguments 
presented by the parties and I fi
nd that Respondent
™s actions in 
discharging Dodson were not preci
pitous but were taken with 
care by Besaw whom I found to be
 a credible witness who testi-
fied in a low key straight forward manner.  Here there is no 
evidence that Respondent set this situation up.  Rather out of a 
job related confrontation betw
een Dodson and Kirkwood, Be-
saw was brought into the dispute and during the course of this 
conversation Kirkwood asserted 
his complaint that Dodson was 
giving him hangman™s nooses which 
he regarded as relating to 
the lynching of blacks in the South.  I credit Besaw that he was 
aware of some racial tension by reason of racial writings on the 
rest room walls and was concerned about this in the racially 
mixed plant.  There is no dispute that Dodson admitted having 

made hangman™s nooses and given 
them to Kirkwood.  Dodson 
contended at the hearing that he made the nooses for duck calls 

used for hunting utilizing a bootstring type material.  He ac-
knowledged, however, that the noos
es he made at work were 
made of 3/8-inch thick rope, which he contended he used for 

work-related reasons.  The sole issue is whether Respondent 
was merely seizing on this inci
dent to discharge a known union 
adherent rather than out of concern for the operation of the 
plant and the safety of its employ
ees.  I find Besaw did not use 
this incident as a pretext but 
rather was genuinely concerned 
about the implications of this as
 inflaming racial tensions.  As 
the Respondent argues in his brief Dodson is a formidable look-
ing man in terms of physical strength at 245 pounds or some-

what less as he testified he weighed at the time of this incident.  
While Kirkwood was also a strong looking man although 
somewhat smaller than Dods
on, I find Dodson™s giving the hangman™s noose to Kirkwood was certainly intimidating al-
though I note that Kirkwood testified he was offended rather 
than intimidated by it.  I cannot discern any other reason for 
Dodson to have acted in this manner other than to intimidate his 
fellow black employees.  I thus find that Respondent™s dis-
charge of Dodson was not a viol
ation of the Act.  Assuming 
arguendo that the General Counsel established a prima facie 
case, I find it has been rebutted by Respondent by the prepon-
derance of the evidence and I shall recommend the dismissal of 
this allegation. 
Wright Line, supra. 
E. The Discharge of Employee Terry Whittier 
Whittier was discharged after Supervisor Ken Downing on 
December 5, 1995, asked for his badge for smoking in a non-
smoking area outside the plant. 
 Previously other employees 
caught smoking outside the plant in nonsmoking areas had only 
been suspended.  It was only 
employees who had been caught 
smoking inside the plant that ha
d been discharged.  According 
to Whittier™s unrebutted testimony which I credit, Whittier was 
a known union advocate who had been heard by his department 

manager, Downing, when he spok
e in favor of union represen-
tation to his fellow employees. 
 He had also spoke up in the 
mandatory employee antiunion mee
tings held by Respondent in 
opposition to Plant Manager Guenin who was speaking against 
the Union and stated at the meeting that unions do a lot of good 
things for employees.  It is undisputed that on the prior shift the 
Respondent discharged employ
ees for smoking in non-smoking 
areas outside the plant, but shortly thereafter reduced the dis-
charges to suspensions.  Respondent had only recently prior to 
this hearing, reevaluated the discharge of Whittier and had 
reduced the discharge to a 3-day suspension and had reinstated 
Whittier with backpay.  Downing testified he did not personally 
make the decision to discharge Whittier and Respondent of-
fered no evidence concerning this. 
Analysis I find the General Counsel has established a violation of the 
Act by reason of Respondent™s discharge of Whittier which I 
find was motivated by Respondent™s antiunion animus against 
Whittier as a known union supporte
r.  Respondent™s reinstate-
ment of Whittier with backpay and the reduction to a 3-day 
suspension does not fully remedy
 the violation and I find he 
must be reinstated with backpay and the suspension as well as 

the discharge must be rescinde
d as the initial discharge was 
violative of the Act and the Respondent has failed to rebut the 
prima facie case of a violation by the preponderance of the 
evidence.  
Wright Line, supra.  See 
D. H. Baldwin Co.
, 207 NLRB 25, 26 (1973); 
Domsey Trading Corp., 310 NLRB 777, 
778 (1993).  Re:  disparate treatment. 
CONCLUSIONS OF LAW 
1. Respondent is an employer 
within the mean
ing of Section 
2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(1) of the Act by polling 
and interrogating its employees at its captive audience meeting 
wherein Plant Manager Guenin in the presence of Respondent™s 
management encouraged employ
ees to take ﬁVOTE NOﬂ but-tons under circumstances wherein they could be observed by 
Respondent™s management. 4. Respondent violated Section 8(a)(1) of the Act by Super-
visor Faye Bradshaw™s request to employee Dickerson that he 
take and wear a ﬁVOTE NOﬂ button. 
5. Respondent violated Section 8(a)(1) and (3) of the Act by 
the written warning issued to its employee Robert Wayne Dod-
son. 6. Respondent violated Section 8(a)(3) and (1) of the Act by 
the discharge of its employee Terry Whittier. 
7. Respondent did not violate Section 8(a)(3) and (1) of the 
Act by its suspensions and disc
harges of employees Tim Black 
Ray and Robert Wayne Dodson. 
8. The foregoing unfair labor practices in conjunction with 
the business of the Respondent affect commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, it shall be or
dered to cease and desist there-
from and to take certain affirmative actions designed to effectu-
ate the policies of the Act including the posting of an appropri-
ate notice.  
Respondent shall be ordered to
 rescind the unlawful dis-
charge (subsequently reduced to a 3-day suspension which shall 
also be rescinded) of employee Terry Whittier and immediately 
offer him full reinstatement to his former position or to a sub-
 SHEPHERD TISSUE, INC. 105stantially equivalent
 position if his former position no longer 
exists with no loss of seniority or any other rights previously 
enjoyed by him, make him whole for all loss of earnings and 
benefits in accordance with 
F. W. Woolworth Co., 
90 NLRB 
289 (1950), with interest as com
puted at the ﬁshort-term Fed-eral rateﬂ for the underpayment of taxes as set out in the 1986 
amendment to 26 U.S.C. § 6621 as computed in
 New Horizons 
for the Retarded,
 283 NLRB 1173 (1987). 
The Election
 The petition in Case 26ŒRCŒ7710 was filed on March 23, 
1995.  Thereafter pursuant to a S
tipulated Election Agreement, 
an election by secret ballot 
was conducted on October 26, 1995, among the employees in the stipul
ated appropriate unit to de-termine the question concerning representation.  The appropri-
ate unit is: 
 All production and maintenanc
e employees including ship-
ping and warehouse employees 
employed by Shepherd Tis-
sue, Inc., at its Memphis, Tennessee facility, excluding all of-
fice clerical employees, professional and technical employees, 
guards, team managers and supervisors as defined in the Act. 
 There were approximately 351 eligible voters of whom 194 
cast valid votes for and 122 cast valid votes against the Peti-tioner, United Paperworkers International Union, AFLŒCIO, 
CLC.  There were seven challeng
ed ballots and no void ballots.  
The challenged ballots were insufficient to affect the results of 
the election.  On November 2,
 1995, the Employer filed timely 
objections to the election.  On December 13, 1995, the Acting 

Regional Director filed his report on objections recommending 
that Employer Objections 2, 4, 5,
 6, 7, 8, 9, 12, and 18 be over-ruled and that Objections 1, 3, 10, 11, 14, 15, 16, 19, and 20 be 

set for hearing before a designat
ed hearing officer.  On Decem-
ber 28, 1995, the Employer filed exceptions to report on objec-

tions.  On May 23, 1996, the Bo
ard entered its Decision and 
Direction adopting the Acting Re
gional Director™s findings and 
recommendations, and remanded this proceeding to the Re-
gional Director for the direction of
 a hearing on Objections 1, 3, 
10, 11, 14, 15, 16, 19, and 20.  On June 13, 1996, Acting Re-

gional Director for Region 26 issued an order consolidating 
Case 26ŒRCŒ7710 with Cases 26ŒCAŒ17062, 26ŒCAŒ17143, and 26ŒCAŒ17191 for purposes of hearing, ruling, and decision 
by an administrative law judge. 
Objections 1 and 3 
Objection 1 Threatened and coerced employees because of 
their activities in support of Sh
epherd Tissue, including threats 
that they would be physically harmed and injured if they did 
not cease such activities.  Such actions by the UPIU and its 
employee solicitors created an atmosphere of fear and reprisal 
such as to render free expression of choice impossible. 
Objection 3 Threatened, intimidated, and harassed certain 
employees by either following them home in their cars or tele-
phoning their homes and hanging up, or making statements 
concerning their feelings for the Company and against the 
UPIU. 
(a) I credit the testimony of employee Bruce Berry that in 
August or September 1995, he and employee Clarence Britten 
were in the breakroom discussing the upcoming election set for 
October 26, 1995, and that Dodson was sitting next to Berry 
and interrupted their conversation concerning how things used 
to be at Kimberly-Clark including employees ﬁjumping on 
peopleﬂ and Britten said one small employee at Kimberly-Clark 
had ﬁbody-slammed a big guy.ﬂ  Berry said although he was 
not employed at Kimberly-Clark
, he had heard that ﬁpeople 
came in there drunk, stuff like that.ﬂ  Dodson then told Berry, 

that ﬁI was awful small, he could body slam me.ﬂ Berry is 5 
feet, 7 to 8 inches tall 
and weighs 130Œ135 pounds and esti-mated that Dodson was over 6-foot tall and weighed 225 to 250 
pounds.  At the hearing Dodson testified he was 6 foot 1-1/2 
inches tall and weighed 245 pounds but had weighed less in the 
fall of 1995.  Berry testified that they had not been talking 
about the Union but that they 
had been discussing conditions 
and wages at Kimberly-Clark.  He testified that there were two 
or three other employees present 
at the time.  In reply to Dod-
son he told Dodson that if he
 did body slam him, he would 
protect himself.  He thereafter discussed this with Beverly 
Bierce of personnel and then 
Downing and Louis Storey but 
does not know what, if any actions they took.  Dodson gener-
ally admitted having been involve
d in some conversation in the 
break room but testified he did not recall whether Berry was 

involved and denied having told Be
rry he could body slam him, 
but testified that if he said this, it was a joke  and denied he had 
threatened Berry. 
I find that Dodson did threaten Berry a much smaller em-
ployee in height and weight after having heard him and Britten 
discussing conditions and wages 
at Kimberly-Clark and em-
ployee misconduct that had occured there and that this was an 
act of intimidation occurring du
ring the critical period.  Dod-
son™s threat to Berry was a response to their negative comments 

about employee misconduct 
in a unionized facility. 
(b) Bobby Carr, a machine operator B who had been em-
ployed at Kimberly-Clark for 18 years, who had been a member 
of the Union there and a union steward for 8 years, testified that 
he was wearing a ﬁVOTE NOﬂ bu
tton and Ray told him, ﬁThat 
if it took six, seven or eight, wh
atever it took, it would be re-
moved (in reference to the ‚VOTE NO™ buttonﬂ).  Ray is 6 foot 
1 inch tall while Carr by my observation is just under 6 feet but 
is of a stocky build and Carr tes
tified he is a martial arts in-
structor, which would explain the 
reference to six to eight peo-
ple to remove the ﬁVOTE NOﬂ button from his person.  Ray 

denied having made the threat to remove the button attributed 
to him by Carr.  I credit Carr and I find that this conversation 
occurred in the critical period pr
ior to Ray™s discharge on Sep-
tember 27, 1995.  Carr testified he gave Respondent a note 
concerning this 2 days after the incident.  The note bears the 
date October 30, 1995, 2 days after 
the election.  I conclude that 
Carr is mistaken about the date a
nd that this incident occurred 
shortly prior to Ray™s discharge.
  I otherwise credit Carr™s tes-timony which was steadfast and sincere in the face of rigorous 

cross-examination by the Charging Party™s attorney. 
I find that Ray™s threat to use 
six to eight individuals to re-
move the ﬁVOTE NOﬂ button from Carr™s person was intima-
tion of Carr for his opposition to the Union in the upcoming 

election and occurred during the critical period. 
(c) As found supra, I credit the 
testimony of em
ployee Willie 
Simer that Ray threatened to turn the paper machine on while 
Simer was in it if he did no
t remove his ﬁVOTE NOﬂ button and I find this was intimidation which occurred during the criti-
cal period. 
(d) The Employer called employee Carolyn Feagin who had 
been an open opponent of the union campaign.  She testified 
that in the fall of 1995, a person unknown to her came up to her 
as she was leaving work and walking to her car at a time when 
several men were passing out uni
on literature and offered her a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106piece of literature which she refused.  On that day (a Thursday) 
she was carrying paper products (including toilet tissue) which 
employees are permitted to take home on Thursdays and which 
products were in her arms blocking view of a ﬁVOTE NOﬂ 
button she was wearing.  One of the men whom she did not 
know attempted to hand her union literature which she refused.  
She showed the man her ﬁVOTE NOﬂ button and he told her 
that they needed to give her toil
et paper.  I credit her unrebutted 
testimony but find this incident 
falls short of constituting inter-
ference with the election. Supervisor William Dunahue testified 
he was walking near Feagin when she declined the offer of 
union literature and heard the person handing out the literature 
tell her ﬁyou need to put it in your bra, or something like that.ﬂ  
This is a more specific version than Feagin gave and was quali-
fied by Dunahue (ﬁor somethi
ng like thatﬂ), and I accordingly 
find that this evidence is also
 insufficient to support these ob-
jections. 
(e) The Employer also contends
 that the objections should be 
sustained by reason of Dodson and another employee looking 
for Feagin after she had been named a company observer.  
Feagin™s testimony was that on 
one occasion Dodson talked to 
her concerning representation a
nd was nice and courteous.  I 
find no basis for sustaining Objec
tions 1 and 3 with respect to 
this incident. 
(f) The Employer also contends that Objections 1 and 3 
should be sustained on the basis 
of salaried employee Karen 
Dongar™s testimony that she re
ceived a threatening telephone 
call in the middle of the night and that her car tire was flattened 
by a roofing nail the next morning.  No evidence was presented 
as to the perpetrator of these incidents or to connect these inci-
dents with the election and I th
us find no basis for sustaining 
Objections 1 and 3 with respect to these instances. 
Conclusion with Respect to Objections 1 and 3 
Objections 1 and 3 are sustained with respect to incidents (a) 
threat to Bruce Berry, (b) threat to Bobby Carr, and (c) threat to 
Willie Simer but not with respect to incidents, (d), (e), and (f).  
I find the threats issued to Berry,
 Simer, and Carr all related to 
these employees voicing their pr
eceived antiunion opinions or 
demonstrating their union sympathies and are the kind of 
threats of physical violence that would clearly constitute inter-
ference during the critical period with the laboratory conditions 
essential to a fair and free election
.  Westwood Horizons Hotel,
 270 NLRB 802, 803Œ804 fn. 14 (1984
).  Diamond State Poultry 
Co., 107 NLRB 3, 6 (1953). 
Objection 10 ﬁThe UPIU and employee solicito
rs made offers to waive the 
union™s initiation fees and dues.ﬂ 
This objection is premised on the October 23, 1995 letter 
sent to employees by the Union which states as follows: 
 The undersigned representatives of the United Paperworkers 
International Union, AFLŒCIO 
hereby pledge and guarantee 
the employees of Shepherd Tissue, the following conditions, 

upon their selecting the UPIU as their collective bargaining 
representative on October 26, 1995. 
 1. You will not pay any initia
tion fee to join the UPIU. 
2. You will not pay any Union dues until we negotiate 
a contract you think is good enough to accept and you will 
not pay any back dues! 
3. You will never be ‚called out on strike™ by your In-
ternational Union. 
4. You will elect your very
 own committee that will sit 
down on an equal basis with management, with the assis-

tance of an International Repr
esenative [sic] of the UPIU. 
5. Your committee will negotiate over issues of vital 
importance to you and your co
-workers, such as wages, working conditions, over-time pay, vacation pay, insur-
ance benefits, seniority, ex
tra pay for working 2nd & 3rd 
shifts, job bids, promotions and grievance arbitration pro-

cedures. 
[ . . . .] 
7. Your Union will bring democracy and respect to 
your work place!! 
 This document shall hereafter be legal and binding 
upon the UPIU, AFLŒCIO on this 
23rd  day of October 
1995.  /s/ Curtis Hawkins
  /s/ Ron Spann
 Curtis Hawkins   Ron Spann 
International Organizer  
International Organizer 
 The Employer contends that the foregoing constitutes an 
unlawful attempt to garner support for the Union in the upcom-

ing election citing 
NLRB v. Savair & L. D. McFarland Co.,
 219 NLRB 575 (1975); Lau Industries, 210 NLRB 182 (1974).  I find this objection should be ove
rruled in accordance with the 
authority cited in these cases by the Union as the offer was not 
limited to employees who sign
ed union authorization cards 
which limited offer is proscribed but rather constituted an un-
limited offer that all the employees in the bargaining unit would 
not pay an initiation fee to join the Union and would not pay 
union dues until after there has been a negotiated and ratified 
contract between the Employer and the Union. 
Objection 11 ﬁPicketing and illegall
y blocked ingress and 
egress of employees attempting 
to go to work and employees 
exiting Shepherd Tissue.ﬂ 
The Employer called Security Officer Charles Phillips who 
testified concerning the events on the day of the election (Octo-
ber 26, 1995) with respect to ingr
ess and egress.  He testified that union supporters parked their cars on the street outside the 
plant but did not block the entrance or exit of the Employer™s 
parking lot with the cars but, that their representatives did block 
the entrance and exit of the Employer™s parking lot in their 
efforts to hand out union literature, and that he heard several 
loud angry exchanges but could not
 distinguish the words as he was some distance away.  There was a policeman present and 
no arrests were made and he 
did not witness any violence. 
International Union organizer Ron Spann testified he was present the day of the election for both the morning and mid-
night sessions.  He testified no handbills were handed out on 
the day of the election, that eight or mine retired union mem-
bers carried Vote Union Yes signs, that there was no blocking 
of ingress or egress and that he did not witness any disturbances 

between those entering and leav
ing the Employer™s parking lot 
and the members carrying the union signs. 
On the basis of the foregoing testimony I find the evidence is 
insufficient to establish any interference with the election.  At 
most some slowdown in ingre
ss and egress may have occurred 
but there has been no substantial showing of the blocking of 
access to and from the Employer™s facility.  I find this objection 
should be overruled. 
Objection 14 ﬁIntentionally dama
ged Shepherd Tissue equipment and employee vehicles.ﬂ 
 SHEPHERD TISSUE, INC. 107This objection is based on severa
l events of damage to prop-erty.  Bobby Carr testified that
 water was put in his gasoline 
tank, that molasses were put in
 his oil and that telephone calls 
were made to his family which 
upset them during the fall of 1995.  Private Security Guard Charles Phillips identified a se-
curity report prepared at his direction wherein it is noted that on 
October 13, 1995, approximatel
y 16 automobiles were keyed 
(scratched presumably with a key).  Additionally Karen Dangar 
testified concerning a telephone call received at her home in the 
middle of the night and that she found the next morning that her 
automobile tire was flattened with a roofing nail. 
I find that this objection should 
be sustained as the above tes-
timony and evidence which I credit, establishes that employees 
were being threatened (i.e., 
Berry, Carr, and Simer) and that 
physical damage to property was occurring so as to create an 
atmosphere of fear and reprisal although there was no evidence presented so as to establish the 
identity of the perpetrators of 
the physical damage to property.  The test here is not to prove 
who was responsible for these acts
 but to establish whether an 
atmosphere of fear and reprisal was created thereby and I con-
clude it was.  Westwood Horizons Hotel,
 supra at 803; Dia-mond State, supra at 6. 
Objection 15 ﬁSetting or attempting to set fires in the mill.ﬂ 
Besaw testified regarding three 
incidents of fires which oc-
curred at the Employer™s plant during the critical period of 
ﬁpossible arson.ﬂ  I conclude that the evidence presented was 
insufficient to establish that the fires were intentionally set or 
were so frequent and widespread as to create an atmosphere of 
fear and reprisal. 
Westwood Horizons Hotel, supra. Objection 16 ﬁUsed Shepherd Tissue™s intercom system to 
send out prounion messages.ﬂ 
Karen Dangar testified that the Employer™s intercom system 
was used to announce prounion 
messages ﬁVote Yes, Vote Yes 
for the Union.ﬂ  I find nothing significant about this which 
would have created an atmosphere 
of fear and reprisal or have 
otherwise interfered with the la
boratory conditions essential to 
a free and fair election. 
Objection 19 ﬁUnion organizers Percy 
Chalmers, Ron Spann, and Curtis Hawkins trespassing on company property and har-
assing employees coming to and exiting the workplace.ﬂ 
This objection is based on an incident related earlier with re-
spect to Carolyn Feagin™s testimony concerning the attempt by 
an unknown individual attempting to hand her union literature 
and his comment to her that they (the Employer) needed to give 
her toilet tissue when she showed him her ﬁVote Noﬂ button 
and declined the offer of union lite
rature.  I find this evidence 
insufficient to establish interference with the election. 
Objection 20 ﬁUnion observer Paula Jones gave false infor-
mation to employees.ﬂ  
Carolyn Feagin testified that while she was serving as emer-
gency relief person at the securi
ty guard shack, employee Paula 
Jones came up one day to sign
 in and upon seeing Feagin™s 
ﬁVOTE NOﬂ button asked ﬁyou™re voting no?ﬂ and upon 
Feagin™s affirmative repl
y, said, ﬁI™ve got to talk to you.ﬂ  Jones 
later came to her work station and told Feagin that she had a 

miscarriage on the plant floor and 
was required to take time off and received ﬁa suspension fo
r being absent X number of 
days.ﬂ Feagin testified she check
ed with a personnel representa-
tive who told her they knew noth
ing of this alleged incident. 
I credit Feagin™s unrebutted testimony but find this tale by 
Jones does not rise to the leve
l of destroying the laboratory 
conditions necessary to a free and fair election during the criti-
cal period. 
Summary and Conclusions 
I sustain Objections 1, 3, and 14.  I find that Objections 10, 
11, 15, 16, 19, and 20 should be overruled.  It is recommended 
that the election held on October 26, 1995, be set aside and 
Case 26ŒRCŒ7710 be referred to the Regional Director for the 
setting of a new election at such time and place as he deter-
mines. On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Shepherd Tissue, Inc., Memphis, Tennes-see, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Polling and interrogating its employees concerning their 
union sympathies. 
(b) Issuing written warnings to its employees because they 
engage in concerte
d activities on behalf of a union. 
(c) Suspending and discharging its employees because of 
their engagement in concerted activities on behalf of a union. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of their rights under Sec-
tion 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind the 
written warning issued to employee Robert Wayne Dodson and 
the unlawful suspension and discharge of employee Terry 
Whittier and offer Whittier reinstatement to his former position, 
or if that job no longer exists, to a substantially equivalent posi-
tion without prejudice to his seniority or any other rights or 
privileges previously enjoyed. 
(b) Make Whittier whole for all loss of earnings and other 
benefits suffered by him as a re
sult of the unlawful discrimina-
tion against him in the manner set forth in the remedy section. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the 
foregoing unlawful discrimination 
against its employees Dodson and Whittier and within 3 days 
thereafter notify the employees in writing that this has been 
done and that the unlawful discrimination will not be used 
against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service 
by the Region, post copies of 
the attached notice marked ﬁAppendix.ﬂ
3 Copies of the notice, 
on forms provided by the Regional Director for Region 26, 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the noti
ces are not altered, defaced, or 
covered by any other material. 
In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent
 at any time since August 
1995. (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
With respect to the alleged unlawful suspensions and dis-
charges of Tim Black Ray and Robert Wayne Dodson, the 
complaint is dismissed. 
IT IS FURTHER ORDERED that
 the election in Case 26Œ
RCŒ7710 be set aside and this case be transferred to the Re-
gional Director for Region 26 for 
the setting of a new election 
at a time and place to be determined by him. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 poll or interrogate our employees concern-
ing their union sympathies. 
WE WILL NOT
 issue written warnings to our employees for 
engaging in concerted activities on behalf of the United Paper-

workers International Un
ion, AFLŒCIO, CLC. 
WE WILL NOT discharge our employees for engaging in 
concerted activities on behalf of the Union. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL,
 within 14 days from the date of this Order, re-
scind the written warning issued to Robert Wayne Dodson and 
the suspension and discharge of Terry Whittier. 
WE WILL
 make Terry Whittier whole for any loss of earn-
ings and other benefits resulti
ng from the discrimination against 
him, less any interim earnings, plus interest. 
WE WILL,
 within 14 days from the date of this Order, re-
move from our files any reference to the unlawful warning 

issued to Robert Wayne Dodson and the unlawful suspension 
and discharge of Terry Whittier, and WE WILL within 3 days 
thereafter, notify each of them in writing that this has been 
done and that the unlawful discrimination will not be used 
against them in any manner. 
Our employees have the right to organize and support the 
Union, or to refrain from doing so. 
 SHEPHERD TISSUE, INC. 
  